          Case 6:16-cv-00173-RP Document 697 Filed 08/22/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

JANE DOE 1, et al.,                                 §
                                                    §
        Plaintiffs,                                 §
                                                                 Civil Action No. 6:16-CV-00173-RP
                                                    §
v.                                                  §
                                                                                 Consolidated with
                                                    §
                                                                                   6:17-CV-228-RP
BAYLOR UNIVERSITY,                                  §
                                                                                   6:17-CV-236-RP
                                                    §
        Defendant.                                  §


                  BAYLOR UNIVERSITY’S ADVISORY REGARDING
     PLAINTIFFS’ POSITION ON MOTION TO EXTEND DEADLINE TO PRODUCE
                    DOCUMENTS TO THIRD-PARTY VENDOR


        In response to the Court’s Order (Dkt. 696), Defendant Baylor University hereby advises

the Court that it has conferred with Plaintiffs’ counsel, and they oppose Defendant Baylor’s Motion

to Extend Deadline to Produce Documents to Third-Party E-Discovery Vendor, filed on August

20, 2019 (Dkt. 695).

                                              Respectfully submitted,

                                              WEISBART SPRINGER HAYES LLP
                                              212 Lavaca Street, Suite 200
                                              Austin, Texas 78701
                                              512.652.5780
                                              512.682.2074 fax

                                              By:        /s/ Julie A. Springer
                                                        Julie A. Springer
                                                        State Bar No. 18966770
                                                        jspringer@wshllp.com
                                                        Sara E. Janes
                                                        State Bar No. 24056551
                                                        sjanes@wshllp.com
                                                        Geoffrey D. Weisbart
                                                        State Bar No. 21102645
                                                        gweisbart@wshllp.com




BAYLOR’S ADVISORY                                                                        PAGE 1 OF 3
         Case 6:16-cv-00173-RP Document 697 Filed 08/22/19 Page 2 of 3



                                    THOMPSON & HORTON LLP
                                    Lisa A. Brown
                                    Texas Bar No. 03151470
                                    Phoenix Tower, Suite 2000
                                    3200 Southwest Freeway
                                    Houston, Texas 77027-7554
                                    (713) 554-6741
                                    (713) 583-7934 fax
                                    lbrown@thompsonhorton.com

                                    Holly G. McIntush
                                    Texas Bar No. 24065721
                                    400 West 15th Street, Suite 1430
                                    Austin, Texas 78701
                                    (512) 615-2350
                                    (512) 682-8860 fax
                                    hmcintush@thompsonhorton.com

                                    COUNSEL FOR DEFENDANT
                                    BAYLOR UNIVERSITY




BAYLOR’S ADVISORY                                                      PAGE 2 OF 3
           Case 6:16-cv-00173-RP Document 697 Filed 08/22/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing motion was served upon all

counsel of record on August 22, 2019, via the Court’s ECF/CMF electronic service system as

follows:

       Mr. Chad W. Dunn (Attorney in Charge)             Via ECF: chad@brazilanddunn.com
       BRAZIL & DUNN, L.L.P.
       3303 Northland Drive, Suite 205
       Austin, Texas 78731

       Mr. K. Scott Brazil                                Via ECF: scott@brazilanddunn.com
       BRAZIL & DUNN, L.L.P.
       13231 Champion Forest Drive, Suite 460
       Houston, Texas 77069

       Mr. Jim Dunnam                                 Via ECF: jimdunnam@dunnamlaw.com
       DUNNAM & DUNNAM, L.L.P.
       4125 West Waco Drive
       Waco, Texas 76710


                                             /s/ Julie A. Springer
                                            Julie A. Springer




BAYLOR’S ADVISORY                                                                      PAGE 3 OF 3
